          Case 1:18-cv-03285-DKC Document 1 Filed 10/24/18 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND

THOMAS WILSON, JOHN GALVAGNO,                    )
ERICA CRUZ, Individually and on Behalf of        )
All Others Similarly Situated,                   )
                                                 )
                             Plaintiffs,         )
                                                 )
         vs.                                     )           No.
                                                 )
PL PHASE ONE OPERATIONS L.P. d/b/a,              )
XFINITY LIVE! PHILADELPHIA AND 1100              )
SOCIAL
                                                 )
                                                 )
                             Defendant.
                                                 )

                                  NOTICE OF REMOVAL


       COMES NOW Defendant PL Phase One Operations L.P. d/b/a Xfinity Live!

Philadelphia and 1100 Social (“Xfinity”), by and through its counsel, Kelley Drye & Warren

LLP, and respectfully requests that this action be removed from the Circuit Court for Baltimore

City, Maryland to the United States District Court for the District of Maryland under 28 U.S.C. §

1441(a) on the grounds of federal question jurisdiction, 28 U.S.C. § 1331.1 In support of this

Notice of Removal, Xfinity alleges as follows:

                                           BACKGROUND

               1.     On July 30, 2018, plaintiffs Thomas Wilson, John Galvagno, and Erica

Cruz (hereinafter, “Plaintiffs”) filed a copy of the Class Action Petition for Damages (the

“Complaint”), attached hereto as Exhibit B. The Complaint was filed on behalf of plaintiffs and

a proposed class of similarly situated persons against Xfinity in the Circuit Court for Baltimore

City, Maryland, asserting putative class claims. This Action is captioned in the State Court as

follows: Thomas Wilson, John Galvagno, and Erica Cruz, individually and on behalf of others
1
       By removing this case, Xfinity does not waive, but expressly reserves, any and all
       defenses available to it, including, without limitation, personal jurisdiction.
          Case 1:18-cv-03285-DKC Document 1 Filed 10/24/18 Page 2 of 6



similarly situated v. PL Phase One Operations L.P. d/b/a XFINITY LIVE! Philadelphia and 1100

Social, Case No. 24-C-18-004394 (“Action”).

               2.      Plaintiffs did not serve Xfinity with a copy of the complaint when they

commenced the Action.

               3.      Plaintiffs allege that Xfinity is liable to Plaintiffs and each putative class

member for statutory and regulatory violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, et seq., and 47 C.F.R. § 64.1200, et seq. (Compl. ¶¶ 78-80, Counts

I-III.)

               4.      Specifically, Plaintiffs assert three causes of actions against Xfinity: Count

I, Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii); Count II, Violations of the TCPA, 47

C.F.R. § 64.1200(d); and Count III, Violations of the TCPA, 47 U.S.C. § 227(c) and 47 C.F.R. §

64.1200(c)(2). (Compl. ¶¶ 87-117.)

               5.      Based on the allegations of the Complaint and for the reasons discussed

below, Xfinity timely removes this Action pursuant to 28 U.S.C. § 1331 (federal question).

                           FEDERAL QUESTION JURISDICTION

               6.      This Action may be removed pursuant to 28 U.S.C. § 1441(a) if it is one

“of which the districts courts have original jurisdiction.”

               7.      This Court has original jurisdiction over Counts I, II, and III of Plaintiffs’

Complaint, pursuant to 28 U.S.C. § 1331, because they are causes of action arising under the

laws of the United States, namely the TCPA, 47 U.S.C. § 227, et seq., and its implementing

regulations, 47 C.F.R. § 64.1200, et seq. (Compl. Counts I – III.)

               8.      On January 18, 2012, the United States Supreme Court issued its decision

in Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012) and found, in a unanimous decision, that
                                                  2
              Case 1:18-cv-03285-DKC Document 1 Filed 10/24/18 Page 3 of 6



the TCPA’s grant of jurisdiction to state courts does not deprive federal district courts of federal-

question jurisdiction over private rights of action with respect to claims arising out of the TCPA.

Id. at 368.

                 9.    Accordingly, removal of this Action is proper on the sole basis that,

pursuant to 28 U.S.C. § 1331, this Court has federal question jurisdiction over Plaintiffs’ claims,

and is timely and properly removed by the filing of this Notice.


      DEFENDANT HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
                               REMOVAL

                 10.   Because this Court may exercise original jurisdiction over this Action

pursuant to 28 U.S.C. § 1331 (federal question), removal is proper pursuant to 28 U.S.C. §

1441(a).

                 11.   The Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because

Xfinity was served with the summons on September 24, 2018, and is filing this Notice of

Removal within thirty (30) days of service.          See Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999).

                 12.   Defendant has not filed a responsive pleading in the Action.

                 13.   Venue is proper in this District under 28 U.S.C. § 1446(a) because this

District embraces the place where the removed action is pending.

                 14.   In accordance with 28 U.S.C. § 1446(a) and L.R. 5(a), all process,

pleadings, documents and orders served on Xfinity in this Action are annexed to this Notice of

Removal as Exhibits A-H.

                 15.   Contemporaneously herewith, Xfinity is providing Plaintiff written notice

of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).
                                                 3
          Case 1:18-cv-03285-DKC Document 1 Filed 10/24/18 Page 4 of 6



               16.     Pursuant to the requirements of 28 U.S.C. § 1446(d), Xfinity files a copy

of this Notice of Removal with the Clerk of the Circuit Court for Baltimore City, Maryland. A

copy of that notice is attached hereto as Exhibit I.

               17.     This Notice of Removal is filed in the District Court of the United States

for the district and division in which the case is pending.

       WHEREFORE, Xfinity respectfully requests that the Action captioned as Thomas

Wilson, John Galvagno, and Erica Cruz, individually and on behalf of others similarly situated

v. PL Phase One Operations L.P. d/b/a XFINITY LIVE! Philadelphia and 1100 Social, Case No.

24-C-18-004394, pending in the Circuit Court for Baltimore City, Maryland be removed to this

Court, and that this Court exercise its subject matter jurisdiction over this Action, and for such

other relief as the Court may deem just and proper.

Dated: October 24, 2018

                                                       KELLEY DRYE & WARREN LLP

                                                       By: /s/ Mindy B. Pava
                                                              Mindy B. Pava
                                                              MD BAR # 20058
                                                              3050 K Street, NW
                                                              Washington Harbour,
                                                              Suite 400
                                                              Washington, D.C. 20007
                                                              Phone: (202) 342-8415
                                                              Fax: (202) 342-8451
                                                              mpava@kelleydrye.com




                                                  4
Case 1:18-cv-03285-DKC Document 1 Filed 10/24/18 Page 5 of 6



                                      By: /s/ Lauri A. Mazzuchetti
                                      Lauri A. Mazzuchetti (pro hac vice to
                                      be submitted)
                                      One Jefferson Road
                                      Parsippany
                                      New Jersey, 07052
                                      Phone: (973) 503-5910
                                      Fax: (973) 503-5950
                                      lmazzuchetti@kelleydrye.com

                                      Attorneys for Defendant PL Phase
                                      One Operations L.P. d/b/a Xfinity
                                      Live! Philadelphia and 1100 Social




                             5
          Case 1:18-cv-03285-DKC Document 1 Filed 10/24/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this 24th day of October, 2018, the

foregoing was sent via electronic and First Class mail to counsel for Plaintiff:

LAW OFFICE OF STEPHEN J. NOLAN
Stephen J. Nolan
Courthouse Commons, Suite A-1
222 Bosley Avenue
Baltimore, Maryland 21204
Phone: (410) 821-8600
Fax: (410) 821-8613
steve@sjnolan.com


LOCKS LAW FIRM
David D. Langfitt
Michael B. Leh
601 Walnut Street, Suite 720 East
Philadelphia, PA 19106
215-893-0100 (tel.)
215-893.3444 (fax)
mleh@lockslaw.com
dlangfitt@lockslaw.com


BILL KENNEY LAW FIRM LLC
William C. Kenney
1100 Main Street, Suite 1800
Kansas City, MO 64105
(816) 842-2455 (tel.)
(816) 474-8899 (fax)
bkenney@billkenneylaw.com


WOOD LAW FIRM LLC
Ari N. Rodopoulos
1100 Main Street, Suite 1800
Kansas City, MO 64105
Phone: (816) 256-3582
Fax: (816) 337-4243
ari@woodlaw.com

                                                             /s/ Mindy B. Pava



                                                 6
